Exhibit 10.1
VOTING AGREEMENT
     THIS VOTING AGREEMENT (this “Agreement”), dated as of April 25, 2010, by
and among Stifel Financial Corp., a Delaware corporation (“Parent”), and the
individual holder of shares of common stock, par value $0.01 per share (the
“Company Common Stock”), of Thomas Weisel Partners Group, Inc., a Delaware
corporation (the “Company”), and/or non-voting exchangeable shares (the
“Exchangeable Shares”) of TWP Acquisition Company (Canada), Inc., a wholly-owned
subsidiary of the Company (“Canadian Sub”), listed on Schedule I attached hereto
(the “Stockholder”).
Recitals:
     WHEREAS, contemporaneously with the execution of this Agreement, Parent,
PTAS, Inc., a Delaware corporation and a direct, wholly-owned subsidiary of
Parent (“Merger Subsidiary”), and the Company are entering into an Agreement and
Plan of Merger of even date herewith, pursuant to which Merger Subsidiary will
be merged with and into the Company with the Company surviving such merger (the
“Merger”); and
     WHEREAS, the Stockholder is the beneficial owner (as defined in Rule l3d-3
under the Securities Exchange Act of 1934, as amended) of a number of
outstanding shares of Company Common Stock and/or Exchangeable Shares, as
indicated on Schedule I attached hereto;
     WHEREAS, CIBC Mellon Trust Company, a trust company incorporated under the
laws of Canada, acts as voting trustee (the “Voting Trustee”) with respect to
the share of Special Voting Preferred Stock of the Company (the “Voting Share”)
and has the right to exercise the voting rights attached to the Voting Share;
     WHEREAS, each holder of Exchangeable Shares has the right to instruct the
Voting Trustee to cast and exercise the number of votes comprised in the voting
rights of the Voting Share equal to the number of votes which would attach to
the shares of Company Common Stock receivable upon the exchange of the
Exchangeable Shares held by such holder;
     WHEREAS, the Stockholder is entering into this Agreement in order to induce
Parent to enter into the Merger Agreement; and
     WHEREAS, capitalized terms used herein shall, unless this Agreement or the
context requires otherwise, have the same meanings in this Agreement as in the
Merger Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:
     1. Voting Provisions.
          (a) Agreement to Vote Shares of Parent Common Stock. The Stockholder
hereby agrees that during the Term (as defined in Section 3 below) of this
Agreement to vote or cause to be voted all shares of Company Common Stock (and
in the case of any Exchangeable

 



--------------------------------------------------------------------------------



 



Shares owned by the Stockholder, to instruct the Voting Trustee to cast votes in
respect of all of such Exchangeable Shares) identified on Schedule I as owned of
record and/or beneficially (as defined in Rule 13d-3 of the Exchange Act of
1934, as amended) by the Stockholder (such Stockholder’s shares of Company
Common Stock and/or Exchangeable Shares, the “Shares”) (a) in favor of the
Merger and (b) to approve the Merger Agreement (to be executed and delivered
concurrently herewith in substantially the form attached hereto) and the
transactions contemplated thereunder at every meeting of stockholders of the
Company at which such matter is considered (and at every adjournment thereof)
and in connection with any written consent of the stockholders of the Company
with respect thereto. Additionally, the Stockholder agrees that it shall vote
the Shares owned by the Stockholder against any action, transaction or agreement
that would result in a breach in any respect of any covenant, representation or
warranty or any other obligation or agreement of the Company under the Merger
Agreement or this Agreement. Notwithstanding the foregoing, the Stockholder
shall remain free to vote (or execute consents or proxies with respect thereto)
the Stockholder’s Shares with respect to any matter not covered by this Section
1(a) in any manner such Stockholder deems appropriate.
          (b) On or after the date of this Agreement and during the Term hereof,
the Stockholder agrees not to, directly or indirectly, transfer, sell, offer,
exchange, pledge or otherwise dispose of or encumber any of the Stockholder’s
Shares, unless the transferee agrees in writing, reasonably acceptable to
Parent, to be bound by the terms of this Agreement; provided that nothing
contained herein shall restrict the Stockholder’s right to exchange all or any
portion of the Stockholder’s Exchangeable Shares for shares of Company Common
Stock; provided further that any shares of Company Common Stock received by the
Stockholder as the result of such exchange shall be subject to this
Section 1(b).
          (c) The Stockholder hereby agrees that the Stockholder shall not enter
into any agreement or understanding with any other Person the effect of which
would be to violate the provisions and agreements contained in this Section 1.
          (d) Granting of Irrevocable Proxy and Voting Instructions. During the
Term, to facilitate the agreements referred to in Section 1(a) above, the
Stockholder hereby appoints Ronald J. Kruszewski and James M. Zemlyak, or any
one of them, the true and lawful attorneys in fact, agents and proxies of the
Stockholder to represent the Stockholder at any meeting of the stockholders of
the Company at which the Merger is being considered, and at any postponements
and adjournments of such meeting, or to execute on behalf of the Stockholder any
action by consent of the stockholders of the Company, and with respect to any
Exchangeable Shares held by the Stockholder, to represent the Stockholder before
the Voting Trustee in connection with the consideration of stockholders of
Canadian Sub of the Merger, and to vote (or execute a written consent on behalf
of), and with respect to any Exchangeable Shares held by the Stockholder, to
instruct the Voting Trustee to cast votes in respect of all of the Shares on the
books of the Company and/or Canadian Sub, as applicable, in the name of the
Stockholder in accordance with Section 1(a) of this Agreement. The Stockholder
affirms that the irrevocable proxy is coupled with an interest and until the
termination of this Agreement may not be revoked. The proxy and power of
attorney granted hereunder shall terminate upon the termination of this
Agreement.
     2. Other Proxies Revoked. The Stockholder represents and warrants that any

2



--------------------------------------------------------------------------------



 



proxies heretofore given in respect of the Stockholder’s Shares are not
irrevocable, and that all such proxies have been or are hereby revoked.
     3. Term of Agreement. The term of this Agreement shall commence on the date
of the Company’s execution and delivery of the Merger Agreement and shall remain
in full force and effect until the earlier of (i) the day following the date on
which a Company Stockholder Meeting is held and at which meeting the
stockholders of the Company consider approval of the matters set forth in
Section 1(a) above (or any adjournment or postponement thereof), and (ii) the
effective date of any termination of the Merger Agreement in accordance with
Article 11 thereof (the “Term”), but in no event later than December 31, 2010.
     4. Representations and Warranties of each Stockholder. The Stockholder
hereby represents and warrants to Parent as follows:
          (a) Authority, etc. The Stockholder has all necessary power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby by the Stockholder
have been duly authorized by all necessary action on the part of the Stockholder
and, assuming the due authorization, execution and delivery by Parent,
constitutes a legal, valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms.
          (b) Ownership of Shares. As of the date hereof, the Stockholder is the
beneficial owner of the Shares listed beside such Stockholder’s name on
Schedule I attached hereto. As of the date hereof, the Stockholder, with respect
to any Company Common Stock held by the Stockholder, has sole voting power, and
with respect to any Exchangeable Shares held by the Stockholder, sole power to
instruct the Voting Trustee to vote the Voting Share with respect to such
Exchangeable Shares and sole power to issue instructions to the Voting Trustee
with respect to such Exchangeable Shares with respect to the matters set forth
in Section 1 hereof, and sole power of disposition, sole power of conversion and
sole power to agree to all of the matters set forth in this Agreement, in each
case with respect to all of the Shares, with no limitations, qualifications or
restrictions on such rights, subject only to applicable securities laws and the
terms of this Agreement.
          (c) No Conflicts. No filing with, and no permit, authorization,
consent or approval of, any Governmental Authority is necessary for the
execution of this Agreement by the Stockholder and the consummation by such
Stockholder of the transactions contemplated hereby. None of the execution and
delivery of this Agreement by such Stockholder, the consummation by the
Stockholder of the transactions contemplated hereby or compliance by the
Stockholder with any of the provisions hereof shall (A) conflict with or result
in any breach of any applicable documents to which such Stockholder is a party,
or (B) violate any order, writ, injunction, decree, judgment, order, statute,
rule or regulation applicable to such Stockholder in each case in a manner that
would adversely affect the Stockholder’s ability to perform any of its
obligations hereunder.
          (d) No Encumbrances. The Shares listed beside the Stockholder’s name
on Schedule I hereto and the certificates representing such Shares are now, and
except as permitted by Section 1(b), at all times during the term hereof will
be, held by the Stockholder, or by a

3



--------------------------------------------------------------------------------



 



nominee or custodian for the benefit of such Stockholder, free and clear of all
liens, claims, security interests, proxies, voting trusts or agreements,
understandings or arrangements or any other encumbrances whatsoever, in each
case that would restrict or otherwise affect its legal power authority or right
to vote, except for any such encumbrances or proxies arising hereunder.
          (e) Reliance by Parent and the Company. The Stockholder understands
and acknowledges that Parent and the Company have entered into the Merger
Agreement in reliance upon such Stockholder’s execution and delivery of this
Agreement.
     5. Covenants of the Stockholder.
          (a) The Stockholder covenants and agrees that, during the Term, the
Stockholder shall not (i) grant any proxies or powers of attorney, deposit any
of the Shares into a voting trust or enter into a voting agreement with respect
to any of the Shares (other than as may be required in order to effect the vote
of any Exchangeable Shares held by the Stockholder); or (ii) take any action
that would make any representation or warranty of the Stockholder contained
herein untrue or incorrect or have the effect of preventing, disabling or
delaying such Stockholder from performing the Stockholder’s obligations under
this Agreement.
          (b) The Stockholder agrees to permit Parent and Merger Subsidiary to
publish and disclose in a Registration Statement on Form S-4, Proxy Statement,
or other publicly-filed document relating to the Merger, Stockholder’s identity
and ownership of the Shares as set forth in Schedule I hereto, and the nature of
Stockholder’s obligations under this Agreement.
     6. Miscellaneous.
          (a) Further Assurances. From time to time, at any other Party’s
written request and without further consideration, each Party hereto shall
execute and deliver such additional documents and take all such further lawful
action as may be necessary or desirable to consummate and make effective, in the
most expeditious manner practicable, the transactions contemplated by this
Agreement.
          (b) Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
other prior agreements and understanding, both written and oral, between the
parties with respect to the subject matter hereof.
          (c) Assignment. This Agreement shall not be assigned by operation of
law or otherwise without the prior written consent of the other party, provided
that Parent may assign and transfer, at its sole discretion, its rights and
obligations hereunder to any of its affiliates.
          (d) Amendments, Waivers, Etc. This Agreement may not be amended,
changed, supplemented, waived or otherwise modified or terminated, except upon
the execution and delivery of a written agreement executed by all of the
relevant parties hereto.
          (e) Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly received if so given) by hand delivery, telegram, telex
or telecopy, or by mail (registered or certified mail,

4



--------------------------------------------------------------------------------



 



postage prepaid, return receipt requested) or by any courier service, such as
Federal Express, providing proof of delivery. All communications hereunder shall
be delivered to the respective parties at the following addresses:
          If to the Stockholder:
At the address set forth beside the Stockholder’s
name listed on Schedule I attached hereto
          If to Parent:
Stifel Financial Corp.
501 North Broadway
St. Louis, Missouri 63102
Attention: General Counsel
Facsimile No.: (312) 342-2115
          With a copy to:
Bryan Cave LLP
211 North Broadway, Suite 3600
St. Louis, Missouri 63102
Attention: Robert J. Endicott, Esq.
Facsimile: (314) 259-2020
or to such other address as the Person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.
          (f) Severability. Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.
          (g) Specific Performance. Each of the parties hereto recognizes and
acknowledges that a breach by it of any covenants or agreements contained in
this Agreement will cause the other party to sustain damages for which it would
not have an adequate remedy at law for money damages, and therefore each of the
parties hereto agrees that in the event of any such breach the aggrieved party
shall be entitled to the remedy of specific performance of such covenants and
agreements and injunctive and other equitable relief in addition to any other
remedy to which it may be entitled, at law or in equity.
          (h) Remedies Cumulative. All rights, powers and remedies provided
under this Agreement or otherwise available in respect hereof at law or in
equity shall be cumulative and not alternative, and the exercise of any thereof
by any party shall not preclude the

5



--------------------------------------------------------------------------------



 



simultaneous or later exercise of any other such right, power or remedy by such
party.
          (i) No Waiver. The failure of any party hereto to exercise any right,
power or remedy provided under this Agreement or otherwise available in respect
hereof at law or in equity, or to insist upon compliance by any other party
hereto with its obligations hereunder, and any custom or practice of the parties
at variance with the terms hereof shall not constitute a waiver by such party of
its right to exercise any such or other right, power or remedy or to demand such
compliance.
          (j) No Third Party Beneficiaries. This Agreement is not intended to be
for the benefit of, and shall not be enforceable by, any Person who or which is
not a party hereto.
          (k) Governing Law. This Agreement, and the legal relations between the
parties hereto, shall be governed and construed in accordance with the laws of
the State of Delaware.
          (l) Waiver of Jury Trial. EACH OF THE PARTIES HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHTS THEY MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER DOCUMENTS ENTERED INTO IN
CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN), OF ANY PARTY.
          (m) Descriptive Headings. The descriptive headings used herein are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of this Agreement.
          (n) Counterparts. This Agreement may be executed in two or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by telecopier shall be
effective as delivery of a manually executed counterpart of this Agreement.
     7. Termination. This Agreement shall terminate, and neither Parent nor the
Stockholder shall have any rights or obligations hereunder and this Agreement
shall become null and void and have no effect upon the termination of the Merger
Agreement in accordance with its terms, except nothing in this Section 7 shall
relieve any party of liability for breach of this Agreement.
*   *   *   *   *

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Parent, and the Stockholder identified on
Schedule I hereto, has caused this Voting Agreement to be duly executed as of
the day and year first above written.

                  STIFEL, FINANCIAL CORP.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Stockholder Signature appears on the following page

 



--------------------------------------------------------------------------------



 



         
 
  STOCKHOLDER      
 
       
 
 
 
Print Name:    

 



--------------------------------------------------------------------------------



 



SCHEDULE I

                  Number of Shares             of Company   Number of        
Common Stock   Exchangeable     Name of Stockholder   Owned   Shares Owned  
Notice Address  
 
           

 